Citation Nr: 9900383	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  97-28 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
additional cardiovascular disability due to VA medical care 
rendered in June 1991 and July 1991.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from April 1944 to March 1946.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which denied a claim for benefits 
under 38 U.S.C.A. § 1151 for additional cardiovascular 
disability due to VA medical care rendered in June and July 
1991. 

By a rating decision issued in August 1997, the RO denied 
entitlement to service connection for depression as secondary 
to cardiovascular disability.  The claims file does not 
reflect that the veteran has disagreed with or appealed that 
determination, and that issue is not before the Board at this 
time.

By a rating decision issued in April 1998, the RO denied 
entitlement to service connection for coronary artery disease 
as secondary to service-connected nicotine dependence.  The 
claims file does not reflect that the veteran has disagreed 
with or appealed that determination, and that issue is not 
before the Board at this time.  It is unclear whether the 
informal hearing statement submitted by the veterans 
representative in May 1998 constitutes disagreement with the 
April 1998 rating decision.  This issue is referred to the RO 
for clarification.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that inadequate VA treatment rendered 
between June 1991 and July 1991 caused him to suffer repeated 
heart attacks, and thus incur additional cardiovascular 
disability.  He contends that he is entitled to benefits for 
the additional cardiovascular disability sustained.



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not submitted 
a well-grounded claim of entitlement to benefits under 
38 U.S.C.A. § 1151 for additional cardiovascular disability 
due to VA medical care rendered in June 1991 and July 1991.


FINDING OF FACT

There is no competent medical evidence which establishes that 
the veteran suffered additional cardiovascular disability as 
the result of VA treatment rendered in June 1991 and July 
1991.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to benefits under 38 U.S.C.A. § 1151 for 
additional cardiovascular disability due to VA medical care 
rendered in June 1991 and July 1991.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to benefits under 
38 U.S.C.A. § 1151 for additional cardiovascular disability 
due to VA medical care rendered in June 1991 and July 1991.  
A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992).  A well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation."  See Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

38 U.S.C.A. § 1151 (West 1991) provides that, if a veteran 
incurs an injury, or an aggravation of an injury, as the 
result of VA medical or surgical treatment, and the injury or 
aggravation results in additional disability to the veteran, 
disability compensation is awarded in the same manner as if 
the disability were service connected.  

The regulation which implements this statutory benefit 
provides, in pertinent part, that, in determining whether 
additional disability exists, the beneficiary's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease of 
injury.  The regulation further provides that compensation is 
not payable for "the continuance or natural progress of 
disease or injuries for which the VA care was authorized.  38 
C.F.R. § 3.358(b)(2) (1998).  

Moreover, a determination that "additional disability" was 
caused by VA treatment requires evidence that any increase in 
disability is "not merely coincidental" with the treatment, 
but "actually the result" thereof, and the regulation 
cautions that "[t]he mere fact that aggravation occurred" 
does not prove causation.  38 C.F.R. § 3.358(c)(1), (2).

The Board notes that the veteran is not required to show 
fault or negligence in VA medical treatment.  Brown v. 
Gardner, ___ U.S. ___; 115 S.Ct. 552 (1994).  Although 
section 1151 was recently modified to require that an injury 
from VA hospitalization or treatment be caused by 
carelessness, negligence, fault, or an unforeseeable event, 
before benefits may be awarded under section 1151, the new 
standard applies only to claims filed on or after October 1, 
1997.  38 U.S.C.A. § 1151 (West 1991 & West 1998).  Since the 
veteran's appeal was pending prior to this date, it continues 
to be subject to review under the prior statutory language 
and interpretation.  See Karnas v Derwinski, 1 Vet. App. 308, 
312-313 (1991).  

Thus, to establish a well grounded claim for benefits under 
38 U.S.C.A. § 1151, the veteran must provide competent 
evidence of the existence of two elements: (1) that he 
suffered an additional disability when his condition prior to 
and after VA hospitalization or treatment are compared; and, 
(2) that the additional disability occurred as the result of 
the VA hospitalization, medical or surgical treatment, 
irrespective of fault.

June 1991 VA clinical records from the Fort Meade VA Medical 
Center (VAMC) reflect that the veteran sought urgent care 
when he began to experience chest pain following strenuous 
yard work.  The summary of VA hospitalization between June 
20, 1991, and July 3, 1991, reflects that the veteran was 
admitted and observed for 24 hours without any symptoms.  
However, on June 22, 1991, the veteran developed severe chest 
pain, and evolved an anterior septal myocardial infarction 
(MI).  Following further evaluation, including exercise 
tolerance test, and after consultation with a cardiologist at 
the Denver VA Medical Center, it was decided that a trial of 
medical therapy would be implemented with catheterization 
reserved for development of further symptoms.  The veteran 
was discharged with medication and on a very precise exercise 
prescription.

However, on July 13, 1991, the veteran awoke with right 
shoulder pain radiating to the lower sternum associated with 
shortness of breath; Nitroglycerin relieved the pain after 
the second one, and his dyspnea disappeared.  On readmission 
to the Fort Meade VAMC on July 13, 1991, a myocardial 
infarction was ruled out, but the pain persisted.  A 
tentative plan was made for further evaluation at the 
Minneapolis VAMC for cardiac evaluation and probable 
angiogram due to the veterans continued post-infarction 
angina and electrocardiogram (EKG) changes, and also due to 
the positive exercise tolerance test after the June 22, 1991, 
MI.  

On July 17, 1991, the veteran was transferred to the 
Minneapolis VAMC for further evaluation of his probable 
unstable angina.  On July 22, 1991, the veteran underwent 
coronary angiography which revealed a subtotal occlusion of 
the proximal left anterior descending artery, among other 
abnormalities.  The veteran was then scheduled for elective 
two vessel coronary artery bypass graft; however, on the 
morning of July 23, 1991, the veteran developed refractory 
chest pain.  The veteran then underwent the placement of a 
counter pulse hesitation balloon pump without complication 
which succeeded in relieving the veterans anginal symptoms 
while an emergent coronary artery bypass graft procedure 
could be arranged.  The veteran was then transferred on July 
23, 1991, to the University of Minnesota for emergent 
coronary artery bypass grafting.  

A letter from J. Ernesto Molina, M.D., Professor of Surgery 
at the University of Minnesota, dated in July 1991, indicates 
that the veteran had sustained an acute myocardial infarction 
(date not stated) prior to his transfer to the University of 
Minnesota from the Minneapolis VAMC on July, 23, 1991, and he 
noted that the veteran was bleeding from the site of 
insertion of an intra-aortic balloon pump upon arrival.  He 
indicated further, that the bleeding was stopped and then 
double coronary artery bypass grafting was performed.  
Dr. Molina stated that the postoperative course was 
uneventful except for the occurrence of atrial fibrillation, 
and that the veteran was to be transferred back to the 
Minneapolis VAMC for further care.  The veteran was 
transferred back to the Minneapolis VAMC on July 27, 1991, 
where he remained until his discharge on August 1, 1991.  

At a personal hearing conducted in September 1996, the 
veteran testified that he believed that his heart attack 
could have been prevented if the physician he saw initially 
in early June 1991 had compared his blood pressure to his 
previous blood pressures and recognized that it was elevated.  
By statements submitted in May and August 1997, the veteran 
contended that delay in transfer from the VA facility at Fort 
Meade to the VAMC in Minneapolis, and delay in transfer from 
the Minneapolis VAMC to the University of Minnesota where 
coronary artery bypass grafting was performed, resulted in 
additional heart damage.  He has also indicated that he 
sustained several additional myocardial infarctions after the 
initial one on June 22, 1991.  He also testified that it was 
his belief that blood loss from the site of a balloon pump 
insertion damaged his heart as well.  

By a statement dated in January 1997, the veteran indicated 
that a physician, identified as Dr. Vosler, was providing 
a medical statement about his condition.  The RO notified the 
veteran in November 1997 that no statement had been received 
from Dr. Vosler.  By a statement submitted in November 1997, 
Dr. Vosler provided an opinion that the veterans coronary 
artery disease was related to smoking.  

After carefully reviewing the claims files, the Board 
observes that the veteran has failed to submit any competent 
medical evidence or opinion which compares his cardiovascular 
disorder prior to VA treatment for the cardiovascular 
disorder and establishes that he incurred additional 
disability over and above any natural progression of the 
disorder during his June 1991 and July 1991 VA treatment.  

The veteran has not submitted any medical evidence or opinion 
to support his contention that a VA physician who examined 
him before he sustained a June 1991 myocardial infarction 
could have prevented that infarction.  The Board also 
observes that the veteran has failed to submit any competent 
medical evidence that the veterans increase in 
cardiovascular disability was, in fact, the result of VA 
surgery or treatment, rather than coincidental therewith.  

The only evidence that the veteran sustained additional 
cardiovascular disability due to VA treatment are the 
statements submitted by and on the veterans behalf.  Such 
lay testimony, however, is not competent to prove a matter 
requiring medical expertise.  See Epps v. Gober, 126 F.3d 
1464, 1468-70 (Fed. Cir. 1997); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (lay witness not competent to offer 
evidence that requires medical knowledge).

The medical evidence does not address the etiology of the 
veteran's chest pain in July 1991.  The evidence reflects 
that only that a pulmonary embolus was suspected, that 
unstable angina was diagnosed, and that the veteran had 
persistent chest pain, requiring a cardiac bypass graft.  The 
evidence does not, however, establish whether these symptoms 
or the need for a cardiac bypass graft reflect additional 
cardiac disability or natural progression of the underlying 
disease.  

A medical statement submitted by Dr. Vosler in November 1997 
is not relevant to the claim before the Board, in that it 
does not provide evidence or opinion as to the effect on the 
veteran of VA treatment in June 1991 and July 1991.  

The veteran contends that he suffered additional myocardial 
infarctions after VA treatment of the first myocardial 
infarction.  The only evidence which may support this 
statement is the reference to an acute myocardial infarction 
in Dr. Molinas July 1991 letter, in that he did not report 
the date of the myocardial infarction he referenced therein.  
However, a review of the entire evidentiary record does not 
indicate that the veteran sustained another myocardial 
infarction after June 22, 1991.  Further, clinical records 
from the Minneapolis VAMC dated in July 27, 1991, following 
transfer from the University of Minnesota do not refer to any 
myocardial infarction other than the June 22, 1991, 
myocardial infarction.  There is no indication that the 
veteran sustained an MI subsequent to that date.  However, to 
the extent that Dr. Molina is referring to another myocardial 
infarction, his statement in no way indicates that the 
veteran sustained additional cardiac disability as a result 
of VA treatment.  The Board therefore finds that this letter 
does not establish a well-grounded claim for additional 
cardiovascular disability.  If the veteran did suffer 
additional heart damage, there is no competent medical 
evidence or opinion of record which establishes a plausible 
claim that there is a causal relationship between the current 
severity of the veteran's cardiovascular disorder and 
treatment provided by VA. 

Competent medical evidence is required both to establish that 
the veteran has sustained additional disability, i.e., that 
his cardiovascular disorder increased in severity, and to 
establish a nexus between any current increase in severity 
and the veterans VA treatment.  There is simply no such 
evidence of record in this case. 

The Board recognizes that this issue is being disposed of in 
a manner that differs from that employed by the RO.  The RO 
denied the veterans claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that when an RO does not specifically address 
the question of whether a claim is well grounded but rather, 
as here, proceeds to adjudication on the merits, there is no 
prejudice to the appellant solely from the omission of the 
well-grounded analysis.  See Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).

Finally, the Board is unaware of any information in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well 
ground the veterans claim.  See generally, McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).  The RO notified the veteran in 
May 1996 that there was no medical evidence that established 
that he had sustained additional disability.  The RO notified 
the veteran in June 1997 that he had not submitted any 
competent medical evidence that he had sustained additional 
disability as the result of VA treatment.  The Board finds 
that the veteran has been notified that medical evidence is 
required to establish a well-grounded claim in this case.  
The Board also views the above discussion as sufficient to 
inform the veteran of the elements necessary to present well-
grounded claims for the benefit sought, and the reasons why 
the current claim has been denied.  Id.


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
additional cardiovascular disability due to VA medical care 
rendered in June 1991 and July 1991 is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
